IN TI~[E SUPREME COURT OF TI-[E STATE OF DELAWARE

RYAN SINCLAIR, §
§ No.ZIO, 2017
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
v. §

§ IDNO. 0611011662 (N)
sTATE 01= DELAWARE,

Plaintiff Below,
Appellee.

¢01

Submitted: June 6, 2017
Decided: June 15, 2017

M

This 15th day of June 2017, it appears to the Court that, on May 22, 2017, the

Chief Deputy Clerk issued a notice directing the appellant to show cause Why this

appeal should not be dismissed for his failure to file his notice of appeal within 30

days after entry upon the docket of the February 1, 2008 Superior Court order he

sought to appeal. The appellant has not responded to the notice to show cause within

the required ten-day period and therefore dismissal of this appeal is deemed to be

unopposed.

NOW, THER.EFOR_E, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

BY I-[E COURT: